ORDER

PER CURIAM.
Joseph Barber (“Defendant”) appeals the judgment entered upon his convictions, after a bench trial, of two counts of first-degree robbery, in violation of Section 569.020, RSMo (2000), two associated counts of armed criminal action, in violation of Section 571.015, RSMo (2000) and one count of resisting arrest, in violation of Section 575.150, RSMo (2000). Defendant on appeal asserts the trial court erred in admitting evidence and testimony of pretrial and. in-court identifications because the identification procedure used by the police were-unduly suggestive and. rendered the identifications unreliable. Defendant also challenges the sufficiency of the evidence for his conviction of resisting arrest. We have reviewed the briefs of the parties and the record on appeal. We conclude no reversible error occurred. An extended opinion would have no jurisprudential purpose.. We have, however, provided a memorandum . setting forth the reasons for our decision to the parties for their use only. We .affirm the judgment pursuant to Mo. R. Ceim. PRO. 30.25(b) (2015).